Citation Nr: 1130680	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-08 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	James M. McElfresh, Accredited Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The competent evidence of record is in relative equipoise with regard to whether the Veteran has hearing loss which is etiologically linked to his active duty service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the appellant has been provided sufficient notice, to include notice pertaining to the disability-rating and effective-date elements of his claim in a June 2009 letter.  The Board further notes that the Veteran and his representative were not provided with the requisite 60 days to review a VA medical opinion dated in August 8, 2011.  However, as set out below, the Board finds the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for bilateral hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.  

In September 2008, the Veteran submitted a claim, in pertinent part, for service connection for hearing loss.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Initially, the Board finds that the service treatment records do not document the presence of hearing loss severe enough to meet the regulatory threshold for a hearing loss disability set forth at 38 C.F.R. § 3.385.  The Board observes, however, that the U.S. Court of Appeals for Veterans Court has made clear that this does not preclude an award of service connection.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Rather, service connection may still be established if a claimant currently satisfies the criteria of 38 C.F.R. § 3.385, and the evidence links current hearing loss with service.  Id. at 158-60.

The Board finds that there is competent evidence of record of the current existence of hearing loss for VA purposes.  The report of a July 2009 VA examination documents this symptomatology.  

The Board further finds that the competent evidence of record with regard to whether the Veteran currently has hearing loss for VA purposes which is etiologically linked to his active duty service is in relative equipoise.  

At the time of the VA examination in July 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
75
100
105+
LEFT
30
55
75
70
75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  The Veteran informed the examiner of his exposure to loud noises due to combat.  The examiner opined that it was less likely than not that the Veteran's current hearing loss was due to military service.  The rationale provided was that the Veteran had normal hearing sensitivity at the time of his entrance into active duty as well as at the time of discharge.  

In July 2011, the Board directed that another opinion be obtained to determine the etiology of the Veteran's hearing loss.  A responsive report was prepared in August 2011.  The author, a VA staff audiologist, noted that the Veteran's induction examinations dated in December 1964 and December 1965 indicated that his hearing was within normal limits for the frequencies of 500-6000 Hz bilaterally with a range of -5 to 5 decibels hearing loss throughout the frequency range.  It was also observed that the Veteran's discharge examination from March 1967 revealed no hearing loss at 500, 1000, 2000, 4000 and 8000 Hz bilaterally.  Subsequent outside audiograms dated in October 1998 and August 2007 were referenced as indicating a mild hearing loss beginning at 1000 Hz in the right ear and at 250 Hz in the left ear.  No other audiometric evidence was available for review.  The author opined that, based on the Veteran's military occupational specialty and his time in combat, it is more likely than not that the Veteran's current bilateral hearing loss is related to his combat noise exposure in service.  The examiner noted that, although the Veteran's early release hearing examination indicates hearing bilaterally at 0 decibels of hearing loss, the examiner found it unlikely the examination was accurate.  Based on the evidence in the service treatment records, the Veteran's hearing would have to have improved from the time of entry into active duty until discharge which the author found to be highly unlikely.  

There is no other medical evidence of record pertaining to the etiology of the Veteran's current hearing loss.  

The Board is thus presented with one health care professional opining in July 2009 that the Veteran's hearing loss was not linked to his active duty service and another, equally qualified health care professional, opinion in July 2011 that there is an etiologic link between combat noise exposure and the current hearing loss.  As indicated previously, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made here.  Thus, the Board finds that the evidence of record is at least in equipoise and therefore sufficient to award service connection for bilateral hearing loss.   38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 



ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


